Citation Nr: 0914442	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-08 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1984 to May 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  A video-conference hearing was 
conducted by the undersigned Veterans Law Judge in February 
2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

During the Veteran's February 2009 hearing, he testified that 
he filed a claim for  Social Security Administration (SSA) 
benefits in 2006, and that he has been awarded SSA benefits 
based at least in part on service-connected disabilities.  VA 
has a duty to obtain relevant records from SSA, and his are 
not of record.  

Also, the Veteran indicated that he continues to receive 
private treatment for his disabilities, and that his heart 
disease and gout have become worse.  He indicated that he was 
going to start receiving treatment at a new VA clinic in his 
area, and that he had received treatment through Tri-care in 
Sylacauga, Alabama.  Remand to obtain these treatment records 
and for a VA examination for his TDIU claim is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA 
facilities where he has received 
medical care since May 2004, and make 
arrangements to obtain all records that 
he adequately identifies. 

2.  Make arrangements to the Veteran's 
treatment records from Tri-care in 
Sylacauga, Alabama, dated since May 
2004.

3.  Make arrangements to obtain from 
SSA copies of all the documents or 
evidentiary material that were used in 
considering the Veteran's claim for 
disability benefits, which was granted 
in 2008.  

4.  Thereafter, schedule the Veteran 
for an appropriate VA examination.  The 
claims folder must be reviewed by the 
examiner.

The examiner should discuss the degree 
of occupational impairment attributable 
to the Veteran's service-connected 
disabilities (hearing loss, tinnitus, 
gouty arthritis, coronary artery 
disease with hypertension, and 
gastroesophageal reflux disease).  In 
particular, describe what types of 
employment activities would and would 
not be limited because of the Veteran's 
service-connected disabilities and 
whether any limitation on employment is 
likely to be permanent.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Finally, readjudicate the Veteran's 
pending claim in light of any additional 
evidence added to the record.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

